Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  112, 35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 

Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitations are: 
a. “an indexing assembly for moving said body toward said distal end of said housing” in claim 5
b. “an indexing assembly enabling movement of said body” in claim 6
c. “an indexing mechanism to allow sliding movement of said body” in claim 11
d. “an indexing mechanism to allow sliding movement of said body” in claim 12
e. “a ratcheting mechanism for engaging said body to move said body” in claim 21
f. “a ratcheting mechanism for engaging said body allowing movement of said body” in claim 21
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 10- 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 10, claim 10 recites the limitation "said hub" in line 8 of page 22.  There is insufficient antecedent basis for this limitation in the claim. For the purposes of examination, the Examiner interprets claim 10 as reciting “said catheter hub.”
	Claims 11-20 are rejected by virtue of their dependency on claim 10.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-4 and 9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Blanchard et al. (U.S Pub. No. 2011/0282285), hereinafter referred to as Blanchard. 
Regarding claim 1, Blanchard discloses a catheter insertion device comprising (Fig. 1A and abstract): a housing (housing 12, Fig. 1A) having a longitudinal dimension with a proximal end (end nearest features 68, Fig. 2A), a distal end (end nearest tab 24A, Fig. 1b) and a cavity (space between housing portions 12A and 12B, Fig. 2A) extending between said distal end and proximal end, said distal end having an opening (see Fig. 1B for space from which catheter 44 extends and see Fig. 7A); a catheter (catheter 44, Fig. 1A) extending through said opening of said housing (housing 12, Fig. 1B), said catheter (catheter 44, Fig. 1A) having distal end (portion extending out of opening, Fig. 1B) and a proximal end coupled to a catheter hub (catheter hub 46, Fig. 2B) received in said cavity of said housing and being movable (paragraph 58) from a first retracted position (Fig. 5A) to a second extended position (Fig. 6A) relative to said housing (housing 12, Fig. 1A), said catheter (catheter 44, Fig. 1A) extending from said distal end of said housing; an introducer needle positioned in said housing, said introducer needle (needle 16, Fig. 4A) having a proximal end coupled (via needle hub 14, Fig. 2A) to said housing (housing 12, Fig. 1A) and a distal end (end near notch 18, Fig. 2A) extending through said catheter (catheter 44, Fig. 1A); and an actuator assembly (at least safety housing 54, finger grabs 50B and handle 48, Fig. 2B) including a body (safety housing 54, Fig. 2B) in said housing, said body (safety housing 54, Fig. 2B) being movable in a longitudinal direction of said housing (paragraph 59) and operatively connected to said catheter (catheter 44, Fig. 2B) and catheter hub (catheter hub 46, Fig. 2B), said body (safety housing 54, Fig. 2B) being movable from a first position (Fig. 5A) to a second position (Fig. 6A) toward said distal end of said housing (housing 12, Fig. 1) to move said catheter hub (catheter hub 46, Fig. 6A) and catheter (catheter 44, Fig. 6A) over said introducer needle (needle 16, Fig. 7A) toward said distal end of said housing and said distal end of said introducer needle (end near notch 18, Fig. 2A).
Regarding claim 2, Blanchard discloses all of claim 1, as previously discussed. Blanchard further discloses said actuator assembly (at least safety housing 54, finger grabs 50B and handle 48, Fig. 2B) includes an actuator button (finger grabs 50B, Fig. 2B) for sliding said body (safety housing 54, Fig. 2B) within said housing (housing 12, Fig. 1A; paragraph 50). 
Regarding claim 3, Blanchard discloses all of claim 2, as previously discussed. Blanchard further discloses said body (safety housing 54, Fig. 2B) is coupled to said catheter hub (catheter hub 46, Fig. 2B; via handle 48, see Fig. 2B) and separable from said catheter hub (catheter hub 46, see Fig. 8), and said actuator assembly (at least safety housing 54, finger grabs 50B and handle 48, Fig. 2B) includes an actuator body (handle 48 Fig. 2B) operatively connected to said body (safety housing 54, Fig. 2B) for sliding said body within said housing (paragraphs 50-51 and 58).
Regarding claim 4, Blanchard teaches all of claim 3, as previously discussed. Blanchard further teaches said actuator body (handle 48, Fig. 2B) includes at least one tab (protrusions 60, Fig. 2B) for sliding over said body (safety housing 54, Fig. 2B) in a direction toward said proximal end (since safety housing 54 is attached removably to handle 48 via protrusions 60, the protrusions must be capable of sliding over safety housing 54 in a proximal direction, such when the two are initially attached) of said -20-WO 2018/170349PCT/US2018/022780housing (housing 12, Fig. 1A), and where said at least one tab (protrusion 60, Fig. 2B) engages said body (safety housing 54, Fig. 2B) to slide said body (safety hosing 54, Fig. 2B) a direction toward said distal end of said housing (the end of housing 12 from which catheter 44 protrudes, Fig. 1A; paragraphs 50-51).
Regarding claim 9, Blanchard teaches all of claim 3, as previously discussed. Blanchard further teaches said body (safety housing 54, Figs. 10A-B) is a needle safety assembly (paragraph 51) having a spring clip (needle safety component 56, Fig. 10C) for blocking a distal opening in said body (extension 74 is blocked by needle safety component 56, see Fig. 10B) when said introducer needle is withdrawn from said catheter (catheter 44, Fig. 8), and a washer (friction element 82, Fig. 10C; paragraph 61) to prevent separation of said introducer needle from said body (paragraph 61).
Claims 1-3, 5-6, 10-14 and 21 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Clarke (GB 2355933). 
Regarding claim 1, Clarke discloses a catheter insertion device (Fig. 1) comprising: a housing (guide means 16, Fig. 1) having a longitudinal dimension with a proximal end (end nearest finger grip 10, Fig. 1), a distal end (end nearest stop means 19, Fig. 1) and a cavity (see space between two guide means 16, Fig. 1) extending between said distal end and proximal end, said distal end having an opening (see how end nearest 19 has an opening compared to end nearest finger grips 10 which is closed off); a catheter (catheter 12, Fig. 1) extending through said opening of said housing (guide means 16, Fig. 1), said catheter (catheter 12, Fig. 1) having distal end (end from which needle 11 protrudes, Fig. 1) and a proximal end coupled to a catheter hub (catheter hub 13, Fig. 1) received in said cavity of said housing (space between two guide means 16, Fig. 1) and being movable from a first retracted position (Fig. 1) to a second extended position (Fig. 3) relative to said housing (guide means 16, Fig. 1), said catheter (catheter 12, Fig. 1) extending from said distal end of said housing (guide means 16, Fig. 1); an introducer needle (needle 11, Fig. 1) positioned in said housing (guide means 16, Fig. 1), said introducer needle (needle 11, Fig. 1) having a proximal end coupled to said housing (at finger grip 10, best seen in Fig. 2) and a distal end extending through said catheter (see Fig. 1); and an actuator assembly (at least shield 15, surface of hub pusher 14 and tabs surrounding apertures 17, Figs. 1 and 5) including a body (shield 15, Fig. 1) in said housing (guide means 16, Fig. 1), said body (shield 15, Fig. 1) being movable in a longitudinal direction of said housing (see transition from Fig. 1 to Fig. 3) and operatively connected to said catheter (catheter 12, Fig. 1) and catheter hub (catheter hub 13, Fig. 1), said body (shield 15, Fig. 1) being movable from a first position (Fig. 1) to a second position (Fig. 3) toward said distal end of said housing (guide means 16, Fig. 1) to move said catheter hub and catheter over said introducer needle toward said distal end of said housing and said distal end of said introducer needle (abstract). 
Regarding claim 2, Clarke discloses all of claim 1, as previously discussed. Clarke further discloses said actuator assembly (at least shield 15, surface of hub pusher 14 and tabs surrounding apertures 17, Fig. 1) includes an actuator button (surface of hub pusher 14, Fig. 1) for sliding said body (shield 15, Fig. 1) within said housing (page 3).
Regarding claim 3, Clarke discloses all of claim 2, as previously discussed. Clarke further discloses said body (shield 15, Fig. 1) is coupled to said catheter hub (catheter hub 13, see Fig. 1) and separable from said catheter hub (see Fig. 3), and said actuator assembly (at least shield 15, surface of hub pusher 14 and apertures 17, Fig. 1) includes an actuator body (tabs surrounding apertures 17, Fig. 4; see Examiner Annotated Fig. 1 below) operatively connected to said body (shield 15, Fig. 4) for sliding said body within said housing (page 3). 

    PNG
    media_image1.png
    198
    277
    media_image1.png
    Greyscale

Regarding claim 5, Clarke discloses all of claim 3, as previously discussed. Clarke further discloses said actuator body (tabs surrounding apertures 17, Fig. 4) includes an indexing assembly (apertures 17, Fig. 5; see page 3) for moving said body (shield 15, Fig. 1) toward said distal end of said housing (guide means 16, Fig. 1) and preventing sliding movement of said body (shield 15, Fig. 1) toward said proximal end of said housing (page 3). 
Regarding claim 6, Clarke discloses all of claim 5, as previously discussed. Clarke further discloses said housing  (guide means 16, Fig. 1) includes an indexing assembly (ramped teeth 18, Fig. 1) enabling movement of said body (shield 15, Fig. 1) toward said distal end of said housing (see movement from Fig. 1 to Fig. 3) and preventing sliding movement of said body toward said proximal end of said housing (page 3). 
Regarding claim 10, Clarke discloses a catheter insertion device (Fig. 1) comprising: -21-WO 2018/170349PCT/US2018/022780a housing (guide means 16, Fig. 1) having a proximal end (end nearest finger grip 10, Fig. 1), a distal end (end nearest stop means 19, Fig. 1) and a cavity (see space between two guide means 16, Fig. 1) extending between said distal end and proximal end; a catheter (catheter 12, Fig. 1) having a catheter hub (catheter hub 13, Fig. 1) received in said cavity of said housing (space between two guide means 16, Fig. 1) and being movable from a first retracted position (Fig. 1) to a second extended position (Fig. 3) relative to said housing (guide means 16, Fig. 1), said catheter (catheter 12, Fig. 1) extending from said distal end of said housing (guide means 16, see Fig. 1); an introducer needle (needle 11, Fig. 1) positioned in said housing (guide means 16, Fig. 1), said introducer needle (needle 11, Fig. 1) having a proximal end coupled to said housing (at finger grip 10, best seen in Fig. 2) and a distal end extending through said catheter (see Fig. 1); a body (shield 15, Fig. 1) having a proximal end (end closest to pusher 14, Fig. 1), and a distal end coupled to said catheter hub (catheter hub 13, Fig. 1), said body (shield 15, Fig. 1) being movable in a longitudinal direction of said housing toward said distal end (see movement between Figs. 1 and 3) and being prevented from moving toward said proximal end of said housing (page 3); and an actuator body (tabs surrounding apertures 17, Fig. 5; see Examiner Annotated Fig. 1 above) coupled to said housing (guide means 16, Fig. 5) and to said body (shield 15, Fig. 1), said actuator body (tabs surrounding apertures 17, Fig. 5) being movable from a first position (Fig. 1) to a second position (Fig. 3) to move said body (shield 15, Fig. 1) and catheter hub (catheter hub 13, Fig. 1) toward said distal end of said housing (see Fig. 3). 
Regarding claim 11, Clarke discloses all of claim 10, as previously discussed. Clarke further discloses wherein said actuator body (tabs surrounding apertures 17, Fig. 5; see Examiner Annotated Fig. 1 above) includes an indexing mechanism (apertures 17, Fig. 5; see page 3) to allow sliding movement of said body (shield 15, Fig. 1) toward said distal end and resisting movement of said body toward said proximal end (page 3). 
Regarding claim 12, Clarke discloses all of claim 10, as previously discussed. Clarke further discloses said housing (guide means 16, Fig. 1) includes an indexing mechanism (ramped teeth 18, Fig. 1) to allow sliding movement of said body (shield 15, Fig. 1) toward said distal end of said housing (guide means 16, Fig. 1) and resisting movement of said body toward said proximal end (see page 3).
Regarding claim 13, Clarke discloses all of claim 11, as previously discussed. Clarke further discloses said actuator body (apertures 17, Fig. 5) is connected to an actuator button (surface of pusher 14, Fig. 1) for sliding said actuator body (tabs surrounding apertures 17, Fig. 5) within said housing (guide means 16, Fig. 1; page 3). 
Regarding claim 14, Clarke discloses all of claim 10, as previously discussed. Clarke further discloses said body (shield 15, Fig. 1) is separable from said catheter hub (catheter hub 13, Fig. 1) and said catheter (catheter 12, Fig. 1; see Fig. 3). 
Regarding claim 21, Clarke discloses a catheter insertion device (Fig. 1) comprising: a housing (guide means 16, Fig. 1) having a proximal end (end nearest finger grip 10, Fig. 1), a distal end (end nearest stop means 19, Fig. 1) and a cavity (see space between two guide means 16, Fig. 1) extending between said distal end and proximal end; a catheter (catheter 12, Fig. 1) having a catheter hub (catheter hub 13, Fig. 1) housing (space between two guide means 16, Fig. 1) and being movable from a first retracted position (Fig. 1) to a second extended position (Fig. 3) relative to said housing (guide means 16, Fig. 1), said catheter (catheter 12, Fig. 1) extending from said distal end of said housing (guide means 16, see Fig. 1); an introducer needle (needle 11, Fig. 1) positioned in said housing (guide means 16, Fig. 1), said introducer needle (needle 11, Fig. 1) having a proximal end coupled to said housing (at finger grip 10, best seen in Fig. 2)  and a distal end extending through said catheter (see Fig. 1); a body (shield 15, Fig. 1) having a proximal end (end closest to pusher 14, Fig. 1), and a distal end coupled to said catheter hub (catheter hub 13, Fig. 1), said body (shield 15, Fig. 1) being movable in a longitudinal direction of said housing toward said distal end (see movement between Figs. 1 and 3) and being prevented from moving toward said proximal end of said housing (page 3); an actuator body (tabs surrounding apertures 17, Fig.  5; see Examiner Annotated Fig. 1 above) coupled to said housing (guide means 16, Fig. 5) and to said body (shield 15, Fig. 1), said actuator body (tabs surrounding apertures 17, Fig. 5) being movable from a first position (Fig. 1) to a second position (Fig. 3)  to slide within said housing (guide means 16, Fig. 1), said actuator body (tabs surrounding apertures 17, Fig. 5) having a ratcheting mechanism (apertures 17, Fig. 1; see page 3) for engaging said body (shield 15, Fig. 1) to move said body (shield 15, Fig. 1) and catheter hub (catheter hub 13, Fig. 1) toward said distal end of said housing (guide means 16, Fig. 3); and said housing (guide means 16, Fig. 1) having a ratcheting mechanism (ramped teeth 18, Fig. 1) for engaging said body (shield 15, Fig. 1) allowing movement of said body (shield 15, Fig. 1) toward said distal end of said housing (see Fig. 3) and resisting movement of said body toward said proximal end of said housing (see page 3). 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Clarke (GB 2355933)] as applied to claim 10 above, and further in view of Blanchard et al. (U.S Pub. No. 2011/0282285). 
Regarding claim 20, Clarke discloses all of claim 10, as previously discussed. Clarke further discloses said body (shield 15, Fig. 1) captures the needle after separation from the catheter (see Fig. 3). 
However, Clarke does not disclose said body includes a spring clip for blocking an opening in said body when said introducer needle is withdrawn from said catheter, and a washer to prevent separation of said introducer needle from said body.
Blanchard teaches a catheter insertion device (Fig. 1A), further teaching a body (safety housing 54, Fig. 2B) which includes a spring clip (needle safety component 56, Fig. 10C) for blocking a distal opening in said body (extension 74 is blocked by needle safety component 56, see Fig. 10B) when said introducer needle is withdrawn from said catheter (catheter 44, Fig. 8), and a washer (friction element 82, Fig. 10C; paragraph 61) to prevent separation of said introducer needle from said body (paragraph 61).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to include the needle safety component 56 and friction element 82 of Blanchard in the shield 15 of Clarke. One of ordinary skill in the art would have been motivated to make this modification in order to prevent the needle from moving within the body, as taught by Blanchard (paragraph 61). 
Allowable Subject Matter
Claims 7-8 and 22-23 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 15-19 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SARAH ZAGORIN whose telephone number is (571)272-0878.  The examiner can normally be reached on Monday-Thursday 8:00 AM - 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Sirmons can be reached on (571) 272-4965.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SARAH ZAGORIN/Examiner, Art Unit 3783                                                                                                                                                                                                        /AMBER R STILES/Primary Examiner, Art Unit 3783